DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Sheets (IDS) filed since this response, dated 07 October 2021. 
	
				Status of Claims
Applicant’s arguments have been fully considered.  Claims 1-2, 8 and 15-16 are amended.  Claims 6, 13 and 20 were previously canceled.  Claims 1-5, 7-12 and 14-19 are presented for examination, of which Claims 1, 8 and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20160163138 A1 from Turner et al., (hereinafter referred to as Turner), in view of U.S. PG Publication No. 20170122617 A1 from Sinha et al., (hereinafter referred to as Sinha) and further in view of U.S. PG Publication No. 20150120551 A1 from Jung et al., (hereinafter referred to as Jung).

As per Claim 1, Turner teaches;
A method comprising: 

receiving, by a thermostat device, an input signal from a user mobile  device requesting local operation of the thermostat device for a designated time period, wherein the input signal includes payment credential data; (see at least Turner, Fig., Items 902, 904 and 906, ¶¶ [0020], [0021], [0023], [0026], [0032], [0033], [0034], [0035], [0036], [0037], [0049], [0054] and [0064]).

electronically receiving, by the thermostat device from the reservation management host server, a control message sent in response to an approval of 

permitting, in response to the received control message, the local operation of the thermostat device for the designated time period; (see at least Turner, ¶¶ [0051], [0052] and [0060]).

Further, Turner discloses the details of receiving access credentials, (see at least Turner, Fig. 7, Item 702 and ¶ [0051]).  However, Turner does not specifically disclose the concept of a device identifier associated with the thermostat.  In the same field of endeavor, Sinha teaches; 

electronically sending, by the thermostat device to the reservation management host server, a reservation request message including the payment credential data and a token identifier corresponding to the thermostat device; (see at least Sinha, Fig. 35-39, ¶¶ [0075], [0128], [0129], [0219], [0255], [0256], [0257] and [0258]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Turner to incorporate the teachings of Sinha which provides greater detail with regard to mutli-functional thermostatic device in rental circumstances; (see at least Sinha, ABSTRACT; “A multi-function thermostat for a hotel room. The thermostat includes a touch-screen interface, 

(Office Note:  The same motivation statement for combining the teachings of Sinha to the disclosure of Turner in Claim 1 above, also applies to claims below for which the claim limitations involve similar concepts with regard to rental property and access control).
	
Further, Turner discloses the details of receiving access credentials, (see at least Turner, Fig. 7, Item 702 and ¶ [0051]).  However, neither Turner nor Sinha specifically disclose the concept of transmitting a payment authorization.  In the same field of endeavor, Jung teaches; 

wherein the thermostat device is an Internet protocol (IP) addressable device that is configured to communicate with the reservation management host server via a packet-based network; (see at least Jung, ¶¶ [0122], [0125], [0155] and [0190]).



	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Turner and Sinha to incorporate the teachings of Jung which provides greater detail with regard to mutli-functional thermostatic device in rental circumstances; (see at least Jung, ABSTRACT; “Disclosed herein are example embodiments for mobile device-facilitated guaranty provisioning. For certain example embodiments, at least one device, such as a mobile device of a user or customer: (i) may obtain one or more transaction characteristics of at least one product transaction that relates to at least one customer; or (ii) may communicate one or more messages to support a provisioning of at least one guaranty corresponding to at least one product transaction. However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, or so forth”).

NOTE:  Claims 8 and 15 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Turner teaches;



NOTE:  Claims 9 and 16 are substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Sinha teaches;

wherein the token identifier is a token personal account number (PAN) mapped to a personal account number associated with an owner of the thermostat device; (see at least Sinha, ¶ [0249]).

NOTE:  Claims 10 and 17 are substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Sinha teaches;

wherein the reservation management host server generates and sends the control message to the thermostat device in response to receiving an authorization notification message from an acquirer bank server; (see at least Sinha, ¶ [0249]).

NOTE:  Claims 11 and 18 are substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Sinha teaches;

wherein the reservation management host server utilizes the token identifier and the payment credential data to create an exclusive reservation for operating the thermostat device for a duration defined by the designated time period; (see at least Sinha, ¶¶ [0204], [0208] and [0209]).

NOTE:  Claims 12 and 19 are substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 7, Turner teaches;

wherein the input signal includes a near field communications (NFC) signal transmitted from a user device; (see at least Turner, ¶¶ [0022], [0028], [0033] and [0034]).

Response to Arguments

Prior Art rejections under 35 U.S.C. 103:


With respect to the rejections at issue, Applicant asserts that “the combination of Turner, Sinha, and Jung does not teach or suggest these elements as recited in the amended independent claims”, (see Remarks, Page 7 ¶ 1), “an identifier associated with a user device 612 or an identifier associated with an emitter device is not the same as a token identifier corresponding to the thermostat device as recited in applicants' independent claims”, (see Remarks, Page 8 ¶ 1) and that “Notably, paragraphs [0128]-[0129] of Sinha are completely silent with regard to sending payment credential data”, (see Remarks, Page 8 ¶ 2).  
The Examiner acknowledges that the previous rejection is perhaps abbreviated in the scope of the Sinha reference citations, by not including more detail regarding how the claimed “payment credential data” is actually taught by this reference.  
More specifically, Sinha, Figure 7, Item 758 indicates a “Payment Module” as a component of “Control Device”, Item 214.  The Sinha reference defines the “Control Device” as disclosed in ¶ [0075], being “control device 214 is at least one of a thermostat, a sensor, a controller, a display device, a concierge device, a medical monitor device, etc.”  This portion of Sinha establishes that the “control device” (Item payment module” corresponding to the claimed “token identifier” argued by the Applicant as not being taught by the combination of Turner, Sinha, and Jung.
Further, the Applicant asserts that “It is further submitted that paragraphs [0075] and [0256]-[0258] of Sinha, which were noted in the Examiner interview, also fail to teach or suggest electronically sending, by the thermostat device to the reservation management host server, a reservation request message including the payment credential data and a token identifier corresponding to the thermostat device”, (see Remarks, Page 8 ¶ 2).
The Examiner respectfully disagrees and points to the 103 rejection above for further explanation.  The above rejection contains additional citations from the Sinha reference which read on the Applicant’s claimed features related to the “payment credential data and a token identifier corresponding to the thermostat device”     The Examiner continued the search in the Sinha reference related to the concepts previously discussed in the Interview Summary noted above by the Applicant, dated 08 October 2021.
In summary, the newly added citations from Sinha are provided above to further clarify why the Applicant’s remarks do not completely capture how well the Sinha reference actually discloses the contested “payment credential data and a token identifier corresponding to the thermostat device” concepts.
For example, Sinha, ¶ [0219] recites in part, “In some embodiments, the control device 214 can send payment and/or credit card information for the transportation.  In some embodiments, hotel module 750 may process payment with input device 712 and payment module 758.”  This additional citation establishes that the Sinha thermostat, Item 214, has the capability to process payments for a variety of services that a user might require during their hotel stay.
The following citations noted in the above final rejection further demonstrate the level of detail provided in the Sinha reference for teaching the Applicant’s claimed concept “payment credential data and a token identifier corresponding to the thermostat device”:

Sinha, ¶ [0255] recites in part, “FIG. 38, a diagram of control device 214 processing a payment with input device 712 is shown, according to an exemplary embodiment. In FIG. 38, control device 214 is shown to include input device 712 that is able to receive information from card 3802 ( e.g., credit card, debit card, gift card, commuter card, etc.) or user device 612 without physically interacting with the card or mobile device using a wireless protocol (e.g., ZigBee, Bluetooth, Wi-Fi, NFC, RFID, etc.). In one exemplary embodiment, a user may make a payment by passing a device capable of NFC communication in close proximity to the user control device to make a payment”.  

Sinha, ¶ [0256] recites in part, “a process 3900 for making a payment with user control device 214 is shown according to some embodiments. In some embodiments, process 3900 is performed by payment module 758 of control device 214.”  

Sinha, ¶ [0257] recites in part, “The payment data may include various information such as authentication data, encryption data, decryption data, etc.”

The control device 214 communicates a variety of information to financial institution system 3504 including payment data and transaction data to authorize the payment.”  

Finally, Sinha, Figures 35-39 indicate the various means by which the disclosed “Control Device” (Item 214) processes user payments from a plurality of user input options, including a user mobile device which allows for a contactless interaction and financial transactions.
Accordingly, the Applicant’s arguments are not persuasive and the subject prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Hoflberg (US 20070053513 A1) discloses an intelligent electronic appliance preferably includes a user interface, data input and/or output port, and an intelligent processor. A preferred embodiment comprises a set top box for interacting with broadband media streams, with an adaptive user interface, content-based media processing and/or media metadata processing, and telecommunications integration. An adaptive user interface models the user, by observation, feedback, and/or explicit input, and presents a user interface and/or executes functions based on the user model.  
Imes et al. (US 20130238160 A1) discloses an apparatus includes a processor operable to manage energy use at a site wherein the processor is configured to detect a user interaction with the apparatus and create a personalized schedule automatically in response to the user interaction. The apparatus can also include a first profile accessible to the processor, wherein the first profile includes a first personalized schedule, and a second profile accessible to the processor, wherein the second profile is different from the first profile and includes a second personalized schedule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691